Citation Nr: 0837314	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama. 

This appeal was previously before the Board in April 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown right ear hearing loss has been demonstrated.

2.  Audiometric test results conducted throughout this appeal 
correspond to a numeric designation no worse than Level V for 
the left ear.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101,1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100, and § 4.86 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a March 
2004 letter.  In addition, following the letter, the January 
2005 statement of the case and August 2008 supplemental 
statement of the case were issued, each of which provided the 
veteran an additional 60 days to submit more evidence.  The 
veteran was also informed of the law and regulations 
governing the assignment of increased ratings and effective 
dates in a May 2008 letter.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that it appears there are 
outstanding audiometric records, which are referenced in May 
2003 and September 2007 VA treatment reports.  However, the 
Board finds that the evidence currently of record 
sufficiently demonstrates the nature and severity of the 
veteran's hearing loss throughout the appeal period such that 
no prejudice has resulted from the absence of these records 
in the claims file.  Specifically, there is no indication 
that such audiometric records reflect that the veteran's 
service-connected left ear hearing loss is more severe than 
demonstrated by the evidence of record, or a link between the 
veteran's right ear hearing loss and his military service.  
Furthermore, he has been accorded multiple pertinent VA 
examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing 
Gilbert, 1 Vet. App. at 54.





III.  Analysis

A.  Service Connection For Right Ear Hearing Loss 

The veteran contends that exposure to loud noise associated 
with his duties as an aircraft mechanic during active duty 
caused his current right ear hearing loss.  Thus, he feels 
that service connection for right ear hearing loss is 
warranted.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system (including sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records do not reflect any complaints or 
diagnosis of hearing loss, with the July 1969 separation 
examination showing normal hearing bilaterally.
The earliest evidence of record describing current right ear 
hearing loss is a May 2003 VA audiology consultation report 
showing moderate sensorineural hearing loss from 250 to 1000 
hertz, rising to within normal limits to moderate loss from 
1500 to 8000 hertz.  Subsequent VA medical records, however, 
including the reports of a January 2004 audiogram, a June 
2004 VA audiological examination, and a September 2007 
audiogram, reflect normal hearing at all ratable frequencies 
(i.e., from 500 to 4000 hertz) in the right ear.  

In accordance with the April 2008 Board Remand, the veteran 
underwent a VA audiological examination in June 2008.  The 
case file was reviewed in conjunction with the examination.  
Audiological testing revealed pure tone thresholds of 25, 25, 
30, 35, and 30 decibels in the veteran's right ear at 500, 
1000, 2000, 3000, and 4000 hertz respectively.  Additionally, 
the veteran had speech discrimination scores of 96 percent 
correct for the right ear.  The diagnosis was normal to mild 
sensorineural hearing loss in the right ear.  With respect to 
any relationship between the veteran's currently-shown right 
ear hearing loss and his period of service, the examiner 
opined that "given that the veteran's hearing was within 
normal limits at the time of separation from service (and 
within normal limits throughout the ratable frequency range 
on an exam from 2004) it can be stated that the veteran's 
current right ear hearing loss is less likely as not due to 
noise exposure in the military."

That the veteran currently has right ear hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service 
from 1967 to 1969.  Here, there is a lengthy period of time 
during which there is no contemporaneous evidence of record 
as to the veteran's hearing acuity.  This lengthy period 
without post-service treatment weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For 
the veteran to prevail on his claim, the almost-40-year gap 
between his service and the initial diagnosis of right ear 
hearing loss must be overcome.

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is also no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of right ear 
hearing loss is in 2003; and even then, subsequent medical 
records as recent as 2007 reflect right ear hearing within 
normal limits throughout the ratable frequency range.  
Although the June 2008 VA examination found right ear hearing 
loss for VA compensation purposes, any link between this 
condition and his military service was specifically rejected.  
While the veteran may sincerely believe that his right ear 
hearing loss is attributable to his period of service, given 
the lack of medical evidence of hearing loss for decades 
after service, and a specific medical opinion rejecting a 
link between the veteran's currently-diagnosed right ear 
hearing loss and service, the greater weight of the evidence 
is against the claim.

B.  Initial Increased Rating For Left Ear Hearing Loss

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in January 
2004.  By a July 2004 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable disability rating, effective from January 
2004.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for slightly impaired hearing acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where, as here, when only one ear is service connected, a 
Level I will be assigned to the nonservice-connected ear.  
38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing 
loss is assigned when the hearing acuity is a Level I in the 
better (non service-connected) ear and at least a Level X in 
the poorer (service-connected) ear.  38 C.F.R. §§  4.85, 
4.87, Tables VI and VII.

The veteran essentially contends that the hearing acuity in 
his left ear is more severe than the current noncompensable 
evaluation indicates.  The veteran is competent to describe 
his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the veteran's description of his service-
connected disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

The May 2003 VA audiology consultation report indicates 
profound mixed left ear hearing loss from 250 to 500 hertz, 
rising to moderate to severe loss from 1000 to 8000 hertz; 
however, this report does not include the numeric results of 
audiometric testing performed at that time.  Word recognition 
ability for the left ear was 96 percent.

At his June 2004 VA audiological examination, the veteran 
demonstrated pure tone thresholds of 60, 60, 50, and 55 
decibels in his left ear at 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these thresholds was 56 
decibels.  Speech discrimination scores were 96 percent 
correct in the left ear.  These findings reflect a numeric 
designation of I for his right ear and I for his left ear 
under 38 C.F.R. § 4.85, Table VI, which in combination, 
correspond to a noncompensable disability rating for the 
veteran's service-connected left ear hearing loss under 
38 C.F.R. § 4.85 Table VII.  

Although subsequent VA treatment records reflect complaints 
of increased hearing loss, a September 2007 audiology 
consultation report indicates "stable hearing loss with no 
significant changes since previously evaluated in May 2003."

Most recently, the June 2008 VA audiological examination 
revealed pure tone thresholds of 80, 60, 55, and 80 decibels 
in the veteran's left ear at 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these thresholds was 69 
decibels.  Additionally, the veteran had speech 
discrimination scores of 90 percent correct in the left ear.  
Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
III for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
veteran's service-connected left ear hearing loss.  
Additionally, because each of the pure tone thresholds at the 
specified frequencies is at least 55 decibels in the left 
ear, the values derived under Table VIa must also be 
considered in determining the proper numeric designation for 
that ear.  See 38 C.F.R. 4.86(a) (2007) (governing 
exceptional patterns of hearing impairment).  Under Table 
VIa, the hearing acuity level in the veteran's left ear is V.  
This numeric designation in combination with that assigned to 
the veteran's right ear (Level I) corresponds to a 
noncompensable rating still under Table VII.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2007).  

While the June 2008 VA examination results clearly reflect an 
increase in the veteran's service-connected left ear hearing 
impairment, applying the rating criteria to the facts of the 
veteran's hearing loss, the Board must conclude that the 
currently-assigned noncompensable disability rating is 
appropriate for the entire appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  There is no indication, and 
the veteran does not assert, that the test results were 
inaccurate, or that his hearing has worsened since the 
examination.  Thus, the preponderance of the evidence is 
against the award of a higher disability rating.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted as the veteran's service-connected 
left ear hearing loss has not resulted in marked interference 
with employment and has not required frequent periods of 
hospitalization.

Furthermore, the Board notes that, even if the veteran's 
right ear hearing loss were service-connected, a compensable 
disability rating for bilateral hearing loss would still not 
be warranted based on the results of the June 2008 VA 
examination.  Pure tone thresholds in the veteran's right ear 
were 25, 30, 35, and 30 at 1000, 2000, 3000, and 4,000 hertz 
respectively.  The average of these thresholds is 30.  Speech 
discrimination was 96 percent in the right ear.  Applying 
38 C.F.R. § 4.85, Table VI to these results, the veteran's 
numeric designation remains unchanged, at Level I, and, as 
previously discussed, the veteran's left ear is Level III.  
Application of 38 C.F.R. § 4.85 Table VII would result in a 
noncompensable disability rating for bilateral hearing loss.  
The result would be the same still under Table VIa, where, as 
previously noted, the veteran's left ear hearing loss is 
Level V.  This designation in combination with the right ear 
(Level I) would result in a noncompensable rating for 
bilateral hearing loss.

ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


